CONCURRING OPINION OP
PETERS, C. J.
I concur in the foregoing result. It does not appear that the petitioner ever relinquished or forfeited her right *438to the custody of ber child nor is there any showing that she is personally unfit to enjoy that right or unable to undertake and completely perform the statutory duties that devolve upon her by reason thereof. Under that state of the case it will be presumed that the interests of the child will be best conserved by being returned to the mother irrespective of the material advantages that the respondents, strangers in blood, may be able to offer. The rule that the welfare of the child is the polestar guiding the discretion of the court gives way to the statutory right of custody. Where the fitness of the parent is unquestioned, the right of the parent is the paramount consideration in determining the welfare of the child. It would be a travesty upon the natural and statutory rights with which parentage is endowed were materialism, under these circumstances, the criterion of a child’s custody. Verser v. Ford, 37 Ark. 27; Cormack v. Marshall, 122 Ill. App. 208; Van Auken v. Wieman, 128 Ia. 476-478; State ex rel Lehman v. Martin, 103 N. W. (Minn.) 888; Norval v. Zinsmaster, 77 N. W. (Neb.) 373; Terry v. Johnson, 103 N. W. (Neb.) 319; State ex rel Bethell v. Kilvington, 45 S. W. (Tenn.) 433; State v. Deaton, 54 S. W. (Tex.) 901; State v. Richardson, 40 N. H. 272-275.